EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sherry Austin on 6/14/2021.

The application has been amended as follows: 

IN THE SPECIFICATION:

Page 10, line 25, the specification should be amended as follows: “being as defined in claim [[1]]3.”

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant's disclosure, but do not collectively teach or fairly well suggest applicant's claimed invention. The independent claims 14,15, and 16 set forth tracking a location of an introduction element based on the receiving of emitted ultrasound signals by at least one ultrasound receiver and tracking a location of an introduction guide element which is attached to the ultrasound probe and configured to guide the introduction element. Applicant's arguments on the Appeal Brief filed 11/23/2020 are considered persuasive, and as such, in combination with each of the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/               Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793